EXHIBIT 10.1

EMPLOYMENT AGREEMENT

AGREEMENT, dated as of February 16, 2006, by and between Exide Technologies (the
“Company”) and Francis M. Corby, Jr. (“Executive”).

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:

1. Employment. The Company hereby agrees to employ Executive as the Chief
Financial Officer (the “CFO”) and Executive Vice President of the Company, and
Executive hereby accepts such employment, on the terms and conditions
hereinafter set forth.

2. Term. The period of employment of Executive by the Company under this
Agreement (the “Employment Period”) shall commence on March 1, 2006 (the
“Commencement Date”) and shall continue through March 31, 2008.

3. Position and Duties. During the Employment Period, Executive shall serve as
CFO and Executive Vice President and shall report directly to the Chief
Executive Officer of the Company (the “CEO”). Executive shall have those powers
and duties normally associated with the position of CFO and Executive Vice
President of entities comparable to the Company and such other powers and duties
as may be prescribed by the CEO; provided that, such other powers and duties are
consistent with Executive’s position as CFO and Executive Vice President and do
not violate any applicable laws or regulations. Executive shall devote all of
his working time, attention and energies to the performance of his duties for
the Company; provided, however, that Executive may continue, if he so desires,
to serve as a non-executive Chairman, and Director of Magnasphere Corporation
(and may serve as a director of such other entities as the Company’s Board may
approve), but only to the extent that such service does not materially interfere
with his duties hereunder. The Company recognizes that Executive made
commitments to be present in Naples, Florida and Milwaukee, WI, at certain times
in March and April 2006, and that Executive’s fulfillment of those commitments
will not constitute a violation of this Agreement.

4. Place of Performance and Relocation Expenses. The place of employment of
Executive shall be at the Company’s principal executive offices in Atlanta,
Georgia, although Executive acknowledges that he shall be required to travel on
Company business regularly during the Employment Period. The Company shall, in
accordance with its relocation policy, reimburse Executive for all reasonable
expenses incurred in relocating himself (1) to Atlanta from Detroit and (2) upon
a termination Without Cause, resignation with Good Reason, or termination at the
end of the Employment Period, from Atlanta to any U.S. location (both (1) and
(2) excluding commissions, taxes, and other costs associated with the sale of
real estate, but including any reasonable lease termination costs). The Company
shall reimburse Executive for reasonable airfare and related costs associated
with Executive’s relocation and prior travel commitments referenced in Section 3
above.

5. Compensation and Related Matters.

(a) Base Salary. During the Employment Period, the Company shall pay Executive a
base salary at the rate of not less than $400,000 per year in the first year of
the Employment Period, and $450,000 in the second year of the Employment Period
(together “Base Salary”). Executive’s Base Salary shall be paid in accordance
with the Company’s customary payroll practices. The CEO shall periodically
review Executive’s Base Salary for increase (but not decrease), consistent with
the compensation practices and guidelines of the Company.

(b) Bonuses. The Company shall pay Executive a bonus within 10 days of the
Commencement Date (the “Signing Bonus”) of $150,000, provided that Executive
shall repay to the Company the full amount of such Signing Bonus if he
terminates his employment without Good Reason within 6 months of the
Commencement Date.

During each fiscal year of the Company which occurs during the Employment
Period, Executive shall be eligible for an annual performance bonus (the
“Bonus”), dependent upon the achievement of pre-established performance goals
established by the Compensation Committee of the Board (the “Compensation
Committee”). The performance goals established by the Compensation Committee
shall be reasonable and shall be consistent with the goals established by the
Board for incentive purposes for the Chief Executive Officer. Executive’s target
Bonus (“Target Bonus”) shall be 50% of Base Salary in the 2007 fiscal year
(April 1, 2006 through March 31, 2007) of the Employment Period and 100% of Base
Salary in the 2008 fiscal year (April 1, 2007 through March 31, 2008) of the
Employment Period, and may be greater if justified by performance in excess of
the pre-established performance goals. Executive shall receive at least $75,000
of the Bonus he is eligible for in the 2007 fiscal year of the Employment
Period, paid at such time as the Company customarily pays annual bonuses subject
to compliance with Paragraph 25 of this Agreement. For the 2006 fiscal year
(April 1, 2005 through March 31, 2006), Executive shall be paid a performance
bonus in the amount of $16,666.67.

Executive shall be eligible for such additional discretionary bonuses as may be
determined by the CEO and the Board.

Any Bonus earned with respect to a fiscal year shall be paid at such time as the
Company customarily pays annual bonuses subject to compliance with Paragraph 25
of this Agreement.

(c) Expenses. The Company shall promptly reimburse Executive for all reasonable
business expenses upon the presentation of reasonably itemized statements of
such expenses in accordance with the Company’s policies and procedures now in
force or as such policies and procedures may be modified with respect to all
senior executive officers of the Company.

(d) Vacation. During the Employment Period, Executive shall be entitled to at
least four (4) weeks of paid vacation per year to be used and accrued in
accordance with the Company’s policy as it may be established from time to time.
In addition to vacation, Executive shall be entitled to the number of sick days,
personal days and national holidays per year to which other senior executive
officers of the Company with similar tenure are entitled under the Company’s
policies.

(e) Welfare, Pension and Incentive Benefit Plans and Perquisites. During the
Employment Period, Executive shall be entitled to participate in such employee
benefit plans offered by the Company, or which it may adopt from time to time,
for its senior executives, in accordance with the eligibility requirements for
participation therein, including, without limitation, the Company’s automobile
policy and relocation allowance policy. Executive is currently entitled to a
$950 per month allowance under the Company’s automobile policy.

During any waiting period during which Executive is not eligible or able to
participate in the Company’s health benefit plan, the Company shall reimburse
Executive for any COBRA premiums paid by Executive for purposes of continuing
his and/or his family’s participation in a former employer’s plan.

(f) Equity/Long Term Awards.

(i) Upon the Commencement Date or as soon as administratively possible
thereafter, Executive shall be granted a non-qualified stock option to acquire
shares of the Company’s common stock (“Option”) worth $200,000 at a per share
exercise price equal to the fair market value of one share of the Company’s
common stock on the date of grant. Executive’s Options shall vest at the rate of
100% of the shares subject to the grant on the second anniversary of the date of
grant or the end of the Employment Period, whichever is earlier; provided, that,
if Executive is terminated Without Cause, or resigns with Good Reason, all such
Options will immediately vest and shall remain outstanding for 90 days; and
provided, that, if Executive is terminated for Cause or terminates his
employment for any reason, other than Good Reason, all such Options shall be
forfeited.

(ii) Upon the Commencement Date or as soon as administratively possible
thereafter, Executive shall be granted $150,000 worth of shares of the Company’s
common stock subject to certain restrictions (the “Restricted Stock”). The
restrictions shall be that the Restricted Stock may not be transferred, disposed
of or sold during the restricted period and shall be forfeited to the Company
upon Executive’s termination of employment prior to the restrictions lapsing.
The Restricted Stock shall vest 100% of the shares subject to the award on the
second anniversary of the date of grant or the end of the Employment Period,
whichever is earlier; provided, that, if Executive is terminated Without Cause,
or resigns with Good Reason, all restrictions will immediately lapse; and
provided, that, if Executive is terminated for Cause or terminates his
employment for any reason, other than Good Reason, all shares of Restricted
Stock will be forfeited.

(iii) The terms and conditions of the equity awards contemplated under this
Section 5(f) of this Agreement shall be made consistent with Company policy and
this Agreement.

(iv) During the Employment Period, Executive shall be eligible to receive other
equity-based awards as may be determined by the Board in its sole discretion.

(v) At the end of the Employment Period Executive will be paid a bonus equal to
$150,000 so long as Executive has not been terminated with Cause or terminated
his employment for any reason, other than Good Reason prior to the end of the
Employment Period.

6. Termination. Executive’s employment hereunder may be terminated during the
Employment Period under the following circumstances:

(a) Death. Executive’s employment hereunder shall terminate upon his death.

(b) Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been substantially unable to perform his
duties, with or without reasonable accommodation, hereunder for an entire period
of three (3) consecutive months, and within thirty (30) days after written
Notice of Termination is given after such three (3) month period, Executive
shall not have returned to the substantial performance of his duties on a
full-time basis, the Company shall have the right to terminate Executive’s
employment hereunder for “Disability”, and such termination in and of itself
shall not be, nor shall it be deemed to be, a breach of this Agreement.

(c) Cause. The Company shall have the right to terminate Executive’s employment
for Cause, and such termination in and of itself shall not be, nor shall it be
deemed to be, a breach of this Agreement. For purposes of this Agreement, the
Company shall have “Cause” to terminate Executive’s employment upon Executive’s
(i) willful and continued failure to substantially perform his duties with the
Company (other than any such failure resulting from his incapacity due to
physical or mental illness) or to comply with the reasonable policies of the
Company as written or at the direction of the Board, together with Executive’s
failure to take reasonable steps to cure such condition within thirty (30) days
after written notice thereof, (ii) an act or omission that constitutes willful
misconduct, gross negligence or fraud, (iii) non de minimus misappropriation,
embezzlement, or dishonesty with respect to his duties with the Company or
(iv) conviction or entering a plea of “guilty” or “no contest” to a felony.

(d) Good Reason. Executive may terminate his employment for Good Reason within
thirty (30) days following his knowledge of any of the following events which is
not cured by the Company, if curable, within fifteen (15) days following
Executive’s written notice to the Board. For purposes of this Agreement, “Good
Reason” shall mean: (i) a material adverse change in Executive’s title, role, or
responsibilities, (ii) a reduction in the then applicable Base Salary or other
fixed compensation or failure to pay or provide compensation, bonus or benefits
provided in this Agreement within thirty (30) days when due, (iii) a requirement
that Executive report to anyone other than the CEO, or (iv) a material adverse
change in any pension, medical, health, savings, life insurance, or accident or
disability plan, except for changes affecting all senior executives.

(e) Without Cause. The Company shall have the right to terminate Executive’s
employment hereunder without Cause at any time, upon thirty (30) days’ advance
notice, by providing Executive with a Notice of Termination and such termination
shall not in and of itself be, nor shall it be deemed to be, a breach of this
Agreement.

(f) Without Good Reason. Executive shall have the right to terminate his
employment hereunder without Good Reason by providing the Company with a Notice
of Termination at least thirty (30) days prior to such termination, and such
termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement.

(g) Expiration of the Employment Period. Executive’s employment shall terminate
upon expiration of the Employment Period, unless the Company notifies Executive
at least sixty (60) days before the end of the Employment Period that it intends
to renew or extend this Agreement, and such termination shall not be a breach of
this Agreement.

7. Termination Procedure.

(a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than termination
pursuant to Section 6(a)) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 12. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.

(b) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive’s employment is terminated pursuant to Section 6(b), thirty (30) days
after Notice of Termination (provided that Executive shall not have returned to
the substantial performance of his duties on a full-time basis during such
thirty (30) day period), and (iii) if Executive’s employment is terminated for
any other reason, the date on which a Notice of Termination is given or any
later date (within ninety (90) days after the giving of such notice which date
shall be at least thirty days after the date of notice if the termination is
made pursuant to Section 6(e) or Section 6(f)) set forth in such Notice of
Termination; provided, that, if applicable, the Notice of Termination shall not
be effective until the cure period has expired and such event or events leading
to such termination have not yet been cured.

8. Compensation Upon Termination or During Disability. In the event Executive is
disabled or his employment terminates during the Employment Period, the Company
shall provide Executive with the payments set forth below, and Executive shall
not be entitled to any additional severance payments or benefits from the
Company. As a condition of receiving any payments under Subsections 8(a)(ii),
(iii) and (v) and the bonus (but not the Accrued Obligations) in Subsection
8(c)(i), Executive may be required to execute a general release of claims (but
not any indemnification rights then held by Executive) in favor of the Company
and any entity in control of, controlled by or under common control with the
Company and their respective employees, directors, and officers in such form as
the Board deems reasonably appropriate. Provided that the general release is
promptly presented to Executive, the payments due to Executive under Sections
8(a) and (c) of this Agreement may be held by the Company and not delivered to
the Executive until the eighth (8th) day following the date Executive executes
and delivers to the Company such general release of claims; and provided, that,
such release is not revoked by Executive after he delivers it to the Company.

Upon Executive’s termination of employment for any reason, upon the request of
the Board, he shall resign as an officer and director of the Company or any of
its Affiliates.

(a) Termination By Company without Cause or By Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason:

(i) The Company shall pay to Executive his earned, but yet unpaid Base Salary
through the Date of Termination, any earned, but unpaid Bonus for the year prior
to the year in which the Date of Termination occurs and any earned, but unpaid
vacation pay within five (5) business days following the Date of Termination
(the “Accrued Obligations”); and

(ii) The Company shall pay to Executive the Bonus(es) that would have been paid
to Executive had he remained employed through the end of the Employment Period
and had earned 100% of the target amount of such Bonus(es) at the time such
Bonus(es) are customarily paid; and

(iii) The Company shall pay to Executive a lump sum payment equal to the Salary
that would have been paid to Executive had he remained employed through the end
of the Employment Period; and

(iv) the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment; and

(v) the Company shall pay Executive’s COBRA premiums (less amounts Executive
paid for group coverage prior to termination) until the end of the Employment
Period; and

(vi) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company; and

(vii) Executive shall receive no further benefits or compensation, except as
required by this Agreement or by law.

(viii) For purposes of determining the amounts to be paid to Executive pursuant
to this Section 8(a), no reduction of or change to Base Salary, Bonus or
benefits which would constitute Good Reason under Section 7(d) shall be taken
into account, regardless of the reason for the termination giving rise to
Executive’s right to be paid, and the Company’s obligation to pay, the amounts
required under Section 8(a).

(b) Termination By Company for Cause, By Executive Without Good Reason or
Expiration of Employment Period. If Executive’s employment is terminated by the
Company for Cause or by Executive (other than for Good Reason) or upon
expiration of the Employment Period:

(i) the Company shall pay Executive the Accrued Obligations; and

(ii) the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment; and

(iii) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company; and

(iv) Executive shall receive no further benefits or compensation, except as
required by this Agreement or by law.

(c) Disability. During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), Executive shall be paid his Base Salary through the Date
of Termination, off-set by any disability insurance. Upon the Date of
Termination under this clause (c), the Company shall:

(i) pay Executive the Accrued Obligations and any Bonus earned pro rata through
the Date of Termination; and

(ii) reimburse Executive pursuant to Section 5 for reasonable expenses incurred,
but not paid prior to such termination of employment; and

(iii) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company; and

(iv) Executive shall receive no further benefits or compensation, except as
required by this Agreement or by law.

(d) Death. If Executive’s employment is terminated by his death:

(i) the Company shall pay Executive’s beneficiary, legal representatives or
estate, as the case may be, Executive’s Accrued Obligations and any Bonus earned
pro-rata through the date of his death; and

(ii) the Company shall reimburse Executive’s beneficiary, legal representatives,
or estate, as the case may be, pursuant to Section 5 for reasonable expenses
incurred, but not paid prior to such termination of employment; and

(iii) Executive’s beneficiary, legal representatives or estate, as the case may
be, shall be entitled to any other rights, compensation and benefits as may be
due to any such persons or estate in accordance with the terms and provisions of
any agreements, plans or programs of the Company; and

(iv) Executive shall receive no further benefits or compensation, except as
required by this Agreement or by law.

9. Restrictive Covenants.

(a) Acknowledgments. Executive acknowledges that: (i) as a result of Executive’s
employment by the Company, Executive has obtained and will obtain Confidential
Information (as defined below); (ii) the Confidential Information has been
developed and created by the Company and its Affiliates at substantial expense,
and the Confidential Information constitutes valuable proprietary assets;
(iii) the Company and its Affiliates will suffer substantial damage and
irreparable harm which will be difficult to compute if, during the Employment
Period and thereafter, Executive should enter a Competitive Business (as defined
herein) in violation of the provisions of this Agreement; (iv) the nature of the
Company’s and its Affiliate’s business is such that it could be conducted
anywhere in the world and that it is not limited to a geographic scope or
region; (v) the Company and its Affiliates will suffer substantial damage which
will be difficult to compute if, during the term of employment or thereafter,
Executive should solicit or interfere with the Company’s and its Affiliate’s
employees, clients or customers or should divulge Confidential Information
relating to the business of the Company and its Affiliates; (vi) the provisions
of this Agreement are reasonable and necessary for the protection of the
business of the Company and its Affiliates; (vi) the Company would not have
hired or continued to employ Executive or grant the Options and other benefits
contemplated under Agreement unless he agreed to be bound by the terms hereof;
and (vii) the provisions of this Agreement will not preclude Executive from
other gainful employment. “Competitive Business” as used in this Agreement shall
mean any business which competes, directly or indirectly, with any aspect of the
Company’s business. “Confidential Information” as used in this Agreement shall
mean any and all confidential and/or proprietary knowledge, data, or information
of the Company or any Affiliate, including, without limitation, any: (A) trade
secrets, drawings, inventions, methodologies, mask works, ideas, processes,
formulas, source and object codes, data, programs, software source documents,
works of authorship, know-how, improvements, discoveries, developments, designs
and techniques, and all other work product of the Company or any Affiliate,
whether or not patentable or registrable under trademark, copyright, patent or
similar laws; (B) information regarding plans for research, development, new
service offerings and/or products, marketing, advertising and selling,
distribution, business plans, business forecasts, budgets and unpublished
financial statements, licenses, prices and costs, suppliers, customers or
distribution arrangements; (C) any information regarding the skills and
compensation of employees, suppliers, agents, and/or independent contractors of
the Company or any Affiliate; (D) concepts and ideas relating to the development
and distribution of content in any medium or to the current, future and proposed
products or services of the Company or any Affiliate; or (E) any other
information, data or the like that is labeled confidential or orally disclosed
to Executive as confidential.

(b) Confidentiality. In consideration of the benefits provided for in this
Agreement, Executive agrees not to, at any time, either during the Employment
Period or thereafter, divulge, use, publish or in any other manner disclose,
directly or indirectly, to any person, firm, corporation or any other form of
business organization or arrangement and keep in the strictest confidence any
Confidential Information, except (i) as may be necessary to the performance of
Executive’s duties hereunder, (ii) with the Company’s express written consent,
(iii) to the extent that any such information is in or becomes in the public
domain other than as a result of Executive’s breach of any of obligations
hereunder, or (iv) where required to be disclosed by court order, subpoena or
other government process and in such event, Executive shall cooperate with the
Company in attempting to keep such information confidential. Upon termination,
Executive agrees to promptly deliver to the Company the originals and all
copies, in whatever medium, of all such Confidential Information.

(c) Non-Compete. In consideration of the benefits provided for in this
Agreement, Executive covenants and agrees that during his employment and for a
period of one year following the termination of his employment for whatever
reason (the “Restricted Period”), he will not, for himself, or in conjunction
with any other person, firm, partnership, corporation or other form of business
organization or arrangement (whether as a shareholder, partner, member,
principal, agent, lender, director, officer, manager, trustee, representative,
employee or consultant), directly or indirectly, be employed by, provide
services to, in any way be connected, associated or have any interest in, or
give advice or consultation to any Competitive Business with the Company or any
of its Affiliates, in a capacity which is materially in competition with the
Company, without the Company’s prior written consent. Should Executive be found,
by a court of competent jurisdiction, to have breached his non-compete
obligation, the Restricted Period shall be extended for the term of the breach
as found by the Court.

(d) Non-Solicitation of Employees. In consideration of the benefits provided for
in this Agreement, Executive covenants and agrees that during the Restricted
Period, Executive shall not directly or indirectly attempt to solicit, employ or
retain, or have or cause any other person or entity to solicit, employ or
retain, any person who is employed or is providing services to the Company and
its Affiliates at the time of his termination of employment or was or is
providing such services within the two year period before or after his
termination of employment. Should Executive be found, by a court of competent
jurisdiction, to have breached his non-solicitation obligation, the Restricted
Period shall be extended for the term of the breach as found by the Court.

(e) Non-Solicitation of Clients and Customers. In consideration of the benefits
provided for in this Agreement, Executive covenants and agrees that during the
Restricted Period, he will not, for himself, or in conjunction with any other
person, firm, partnership, corporation or other form of business organization or
arrangement (whether as a shareholder, partner, member, lender, principal,
agent, director, officer, manager, trustee, representative, employee or
consultant), directly or indirectly: (i) solicit or accept any business that is
directly related to the business of the Company or its Affiliates, from any
person or entity who, at the time of, or at the time during the twelve months
preceding such termination, was an existing or prospective customer or client of
the Company or its Affiliates; (ii) request or cause any of the Company’s or its
Affiliates’ clients or customers to cancel or terminate any business
relationship with the Company or its Affiliates involving services or activities
which were directly or indirectly the responsibility of Executive during his
employment; or (iii) request or cause any employee of the Company or its
Affiliates to breach or threaten to breach any terms of said employee’s
agreements with the Company or its Affiliates or to terminate his or her
employment with the Company or its Affiliates.

(f) Post-Employment Property. The parties agree that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method or other work
product whatever (whether patentable or subject to copyright, or not, and
hereinafter collectively called “discovery”) related to training or marketing
methods and techniques that Executive, either solely or in collaboration with
others, has made or may make, discover, invent, develop, perfect, or reduce to
practice during the term of his employment, whether or not during regular
business hours and created, conceived or prepared on the Company’s or any
Affiliates’ premises or otherwise shall be the sole and complete property of the
Company and/or its Affiliates and may not be used by Executive outside of the
Company. More particularly, and without limiting the foregoing, Executive agrees
that all of the foregoing and any (i) inventions (whether patentable or not, and
without regard to whether any patent therefor is ever sought), (ii) marks,
names, or logos (whether or not registrable as trade or service marks, and
without regard to whether registration therefor is ever sought), (iii) works of
authorship (without regard to whether any claim of copyright therein is ever
registered), and (iv) trade secrets, ideas, and concepts ((i) —
(iv) collectively, “Intellectual Property Products”) created, conceived, or
prepared on the Company’s or its Affiliates’ premises or otherwise, whether or
not during normal business hours, shall perpetually and throughout the world be
the exclusive property of the Company and/or its Affiliates, as the case may be,
as shall all tangible media (including, but not limited to, papers, computer
media of all types, and models) in which such Intellectual Property Products
shall be recorded or otherwise fixed. Executive further agrees promptly to
disclose in writing and deliver to the Company all Intellectual Property
Products created during his engagement by the Company, whether or not during
normal business hours. Executive agrees that all works of authorship created by
Executive during his engagement by the Company shall be works made for hire of
which the Company or its Affiliates is the author and owner of copyright. To the
extent that any competent decision-making authority should ever determine that
any work of authorship created by Executive during his engagement by the Company
is not a work made for hire, Executive hereby assigns all right, title and
interest in the copyright therein, in perpetuity and throughout the world, to
the Company. To the extent that this Agreement does not otherwise serve to grant
or otherwise vest in the Company or its Affiliates all rights in any
Intellectual Property Product created by Executive during his engagement by the
Company, Executive hereby assigns all right, title and interest therein, in
perpetuity and throughout the world, to the Company. Executive agrees to
execute, immediately upon the Company’s reasonable request and without charge,
any further assignments, applications, conveyances or other instruments, at any
time after execution of this Agreement, whether or not Executive is engaged by
the Company at the time such request is made, in order to permit the Company,
its Affiliates and/or their respective assigns to protect, perfect, register,
record, maintain, or enhance their rights in any Intellectual Property Product;
provided, that, the Company shall bear the cost of any such assignments,
applications or consequences. Upon termination of Executive’s employment by the
Company for any reason whatsoever, and at any earlier time the Company so
requests, Executive will immediately deliver to the custody of the person
designated by the Company all originals and copies of any documents and other
property of the Company in Executive’s possession, under Executive’s control or
to which he may have access.

(g) Enforcement. If Executive commits a breach, or threatens to commit a breach,
of any of the provisions of this Section 9, the Company shall have the right and
remedy to have the provisions specifically enforced by any court having
jurisdiction, it being acknowledged and agreed by Executive that the services
being rendered hereunder to the Company are of a special, unique and
extraordinary character and that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company. Such right and remedy shall be in addition to,
and not in lieu of, any other rights and remedies available to the Company at
law or in equity. Should Executive breach his non-compete obligation, the
Company may cease payment of any COBRA premiums that it is paying on Executive’s
behalf.

(h) Blue Pencil. If, at any time, the provisions of this Section 9 shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter, and Executive and the Company agree that this Agreement as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

(i) EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS SECTION 9 AND HAS HAD
THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS HE CONSIDERED
NECESSARY AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S CONTENTS AND SIGNIFIES
SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.

10. Resolution of Differences Over Breaches of Agreement. The parties shall use
good faith efforts to resolve any controversy or claim arising out of, or
relating to this Agreement or the breach thereof, first in accordance with the
Company’s internal review procedures, except that this requirement shall not
apply to any claim or dispute under or relating to Section 9 of this Agreement.
If despite their good faith efforts, the parties are unable to resolve such
controversy or claim through the Company’s internal review procedures, then such
controversy or claim shall be resolved by binding arbitration for resolution in
Atlanta, Georgia in accordance with the rules and procedures of the Employment
Dispute Resolution Rules of the American Arbitration Association then in effect.
The decision of the arbitrator shall be final and binding on both parties, and
any court of competent jurisdiction may enter judgment upon the award. Each
party shall pay its own expenses, including legal fees, in such dispute. Each
party shall share equally in the cost of the arbitrator and the arbitration
proceedings to the extent that such proceedings result from a dispute regarding
any contractual matter covered in this agreement or result from a dispute
concerning Executive’s performance or compliance (or noncompliance) with Company
policy. To the extent that any such proceedings arise from a dispute regarding
an alleged violation of a statute, the Company shall bear such costs, subject to
the discretion of the arbitrator to equitably allocate costs.

11. Successors; Binding Agreement. The rights and benefits of Executive
hereunder shall not be assignable, whether by voluntary or involuntary
assignment or transfer by Executive. This Agreement shall be binding upon, and
inure to the benefit of, the successors and assigns of the Company, and the
heirs, executors and administrators of the Executive, and shall be assignable by
the Company to any entity acquiring substantially all of the assets of the
Company, whether by merger, consolidation, sale of assets or similar
transactions.

12. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed, in case of Executive, to the last address on file with the Company
and if to the Company, to its executive offices or to such other address as any
party may have furnished to the others in writing in accordance herewith, except
that notices of change of address shall be effective only upon receipt.

13. Governing Law. This Agreement is governed by, and is to be construed and
enforced in accordance with, the laws of Delaware without regard to principles
of conflicts of laws. If, under such law, any portion of this Agreement is at
any time deemed to be in conflict with any applicable statute, rule, regulation
or ordinance, such portion shall be deemed to be modified or altered to conform
thereto or, if that is not possible, to be omitted from this Agreement, and the
invalidity of any such portion shall not affect the force, effect and validity
of the remaining portion hereof.

14. Amendment. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. No waiver by either
party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

15. Survival. The respective obligations of, and benefits afforded to, Executive
and Company as provided in Sections 9 of this Agreement shall survive the
termination of this Agreement.

16. No Conflict of Interest. During the Employment Period, Executive shall not
directly, or indirectly render service, or undertake any employment or
consulting agreement with another entity without the express written consent of
the Company, except as set forth in Section 3 hereof.

17. Counterparts. This Agreement may be executed in two or more-counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

18. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of such subject matter. Any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and canceled as of the date hereof.

19. Section Headings. The section headings in this Agreement are for convenience
of reference only, and they form no part of this Agreement and shall not affect
its interpretation.

20. Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.

21. Representation. Executive represents and warrants to the Company, and
Executive acknowledges that the Company has relied on such representations and
warranties in employing Executive, that neither Executive’s duties as an
employee of the Company nor his performance of this Agreement will breach any
other agreement to which Executive is a party, including without limitation, any
agreement limiting the use or disclosure of any information acquired by
Executive prior to his employment by the Company. In addition, Executive
represents and warrants and acknowledges that the Company has relied on such
representations and warranties in employing Executive, that he has not entered
into, and will not enter into, any agreement, either oral or written, in
conflict herewith. If it is determined that Executive is in breach or has
breached any of the representations set forth herein, the Company shall have the
right to terminate the Executive’s employment for Cause.

22. Mitigation. Executive shall not be required to mitigate amounts payable
under this Agreement by seeking other employment or otherwise, and there shall
be no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein.

23. Indemnification. The Company agrees that if Executive is made a party or
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that Executive is or was a director or officer of the Company or any
subsidiary of the Company or is or was serving at the request of the Company or
any subsidiary as a director, officer, member, employee or agent of another
corporation or partnership, joint venture, trust or other enterprise, including,
without limitation, service with respect to employee benefit plans, whether or
not the basis of such Proceeding is alleged action in an official capacity as
trustee, director, officer, member, employee or agent while serving as a
trustee, director, officer, member, employee or agent, Executive shall be
indemnified and held harmless by the Company to the fullest extent authorized by
the Company’s bylaws.

24. Negotiation Fees. The Company shall reimburse Executive for his reasonable
legal fees and expenses relating to the preparation and negotiation of this
Agreement, but not to exceed $25,000.

25. Section 409A. To the extent Executive would be subject to the additional 20%
tax imposed on certain deferred compensation arrangements pursuant to
Section 409A of the Code, as a result of any provision of this Agreement, such
provision shall be deemed revised to the minimum extent necessary to avoid
application of such tax and the parties shall promptly execute any amendment
reasonably necessary to implement this Section 25 (provided that such revision
and amendment shall not provide for any reduction in the amount due or paid to
Executive under said provision). In the event that no such deemed revision is
possible, the Company agrees to make Executive “whole” on an after-tax basis so
that Executive shall net the amount that he would have netted had the tax under
Section 409A not applied.

* * *

[Signature Page Next]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

EXIDE TECHNOLOGIES

/s/ Gordon A. Ulsh



    By:

Name: Gordon A. Ulsh
Title: President & Chief Executive Officer

Francis M. Corby, Jr.

/s/ Francis M. Corby, Jr.
Executive


2